Citation Nr: 0126693	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  97-20 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a special monthly pension by reason of the 
need for regular aid and attendance of another person and/or 
by reason of being housebound due to disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to December 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claim on appeal.

In April 2001, the Board remanded the issue to the RO to 
schedule a Travel Board hearing.  The veteran, however, 
failed to appear for his hearing and no explanation for his 
failure to report or a request to schedule a new hearing has 
been offered as of date of this decision and no further 
action will be taken at this time.  As such, the case is now 
ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran is not blind or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.  

3.  The veteran is not unable to feed or clothe himself, 
bedridden, or incapable of attending to the needs of nature 
without assistance.  

4.  The veteran's disabilities, when considered in 
conjunction with each other, do not result in his inability 
to care for most of his daily personal needs without regular 
personal assistance from others, nor do they result in an 
inability to protect himself from the hazards and dangers of 
his daily environment.

5.  The veteran's disabilities do not result in his 
confinement to his home and the immediate premises.   



CONCLUSION OF LAW

The criteria for a special monthly pension by reason of the 
veteran being in need of the regular aid and attendance of 
another person and/or by reason of the veteran being 
housebound due to disabilities have not been met.  
38 U.S.C.A. §§ 1502, 1521 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.351, 3.352 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant regulations provide that when an otherwise eligible 
veteran is in need of the regular aid and attendance of 
another person, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d) (West 1991 & Supp. 2001).  For pension 
purposes, a person shall be considered to be in need of 
regular aid and assistance if such person is (1) a patient in 
a nursing home on account of mental or physical incapacity, 
or (2) helpless or blind, or so near helpless or blind as to 
need the regular aid and attendance of another person.  38 
U.S.C.A. § 1502(b) (1991 & Supp. 2001); 38 C.F.R. § 3.351 
(2001).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the veteran to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  

"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the veteran remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2001).

Pension benefits, by reason of being housebound, are payable 
when, in addition to having a single permanent disability 
rate as 100 percent under the schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or is substantially confined as a direct 
result of his or her disabilities to his or her dwelling and 
the immediate premises, or if institutionalized to the ward 
or clinical area.  38 U.S.C.A. §§ 1502, 1521 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.351 (2001). 

The most recent rating decision (dated in August 2000) lists 
a single service-connected disability for the residuals of a 
right ankle injury with traumatic arthritis, evaluated at 10 
percent disabling.  The nonservice-connected disabilities 
include heart disease with circulatory problems, rated as 60 
percent disabling, and noncompensable evaluations for 
arthritis of the hands, right and left shoulders, right and 
left knees, right and left feet, low back, right and left 
hips, residuals of frostbite of the right and left lower 
extremities, bilateral fungus of the feet, peripheral 
neuropathy of the right and left lower extremities, post 
traumatic stress disorder, and bilateral senile cataracts.  
His combined nonservice-connected rating is 60 percent.  He 
was assigned nonservice-connected pension benefits by rating 
decision dated in December 1994.

In May 1996, the veteran filed the current claim.  He 
maintained that he required the aid of another person for all 
his needs.  In a July 1996 VA aid and attendance/housebound 
examination report, the veteran is shown to have complained 
of shortness of breath, chest pain, leg edema, and orthopnea.  
The examiner noted that the veteran's build and state of 
nutrition was good and that he was well nourished, well 
developed, and in no distress.  His upper extremities and 
lower extremities were normal, he had no amputations, and his 
weight-bearing, balance, and propulsion were good.  His 
spine, trunk and neck showed no limitation or deformity.  He 
reported occasional dizzy spells and loss of memory.  He 
reflected that he always stayed at home and could not do 
effort.  Ambulation was possible to 2-3 blocks but he left 
home only for medical appointments and church.  The diagnoses 
included arteriosclerotic heart disease, cardiomegaly, 
congestive heart failure, degenerative joint disease, and 
bilateral senile cataract.  

In an April 2000 VA aid and attendance/housebound 
examination, the veteran was noted to have recent atrial 
fibrillation with dilated cardiomyopathy.  He was brought in 
by his daughter, was not hospitalized, was not permanently 
bedridden, and was not blind.  He was capable of managing his 
benefit payments.  He had no problems walking, although he 
was a bit stiff with his joints.  He reportedly stayed home a 
lot but was not housebound.  His weight was noted to be 129 
pounds (as compared to 125 pounds in the previous 
examination).  He was alert, well-developed, well-nourished, 
oriented, and in no acute distress.  His gait was normal, he 
had no restrictions of his extremities, and had no problems 
with walking.  He had no amputations, no deformities, and no 
limitation of motion of the spine.  

The examiner noted that the veteran was able to leave the 
home and immediate premises.  The diagnosis was atrial 
fibrillation with dilated cardiomyopathy.  The examiner 
concluded that he did not consider the veteran eligible for 
aid and attendance since the veteran was fully independent 
and did not require help to take care of his daily habits.  

After a careful review of the evidence of record, it is the 
decision of the Board that the veteran is not entitled to 
special monthly pension benefits based on the need for 
regular aid and attendance.  The medical evidence does not 
indicate that he meets the criteria outlined in 38 C.F.R. § 
3.351.  Specifically, the VA examinations indicated that he 
was not mentally or physically incapacitated.  He was 
apparently able to take care of his daily needs and had the 
ability to protect himself from the hazards and dangers of 
his daily environment.  While he was noted to have some 
shortness of breath and various other medical problems, he 
was alert and oriented, had no difficulty walking, and was 
competent to handle his financial affairs.  

Moreover, the evidence does not show that he was unable to 
prepare his food, was unable to take care of daily self-care 
activities, or was otherwise in need of regular aid and 
attendance as envisioned by the regulation.  An occasional 
need for assistance does not contemplate the type of care 
needed to assign this benefit.  In addition, the Board has 
reviewed the outpatient treatment records and finds no 
evidence to contradict the VA examiner's conclusion.  
Therefore, the Board finds that the veteran is not entitled 
to special monthly pension based on the need for regular aid 
and attendance. 

Further, entitlement to the housebound benefits requires that 
there be one permanent disability ratable as 100 percent 
disabling plus a separate disability rated at 60 percent, or 
a showing that the veteran is substantially confined to his 
dwelling or immediate premises.  In this case, the veteran 
does not have a disability ratable at 100 percent under the 
regular schedular criteria nor is he shown to be 
substantially confined to his dwelling or immediate premises.  
In this regard, the Board agrees with the evaluations 
assigned for his disorders by the RO.  There is no basis for 
increases in any of the disorders based on the evidence of 
record.  For these reasons, an award of special monthly 
pension benefits based on housebound status is not in order.  
Therefore, the Board concludes that an award of special 
monthly pension by reason of being housebound is not 
warranted.  

Finally, in denying the veteran's claim, the Board has taken 
into consideration the recent enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, the VCAA 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the VA with respect to notification and 
the duty to assist, and superseded the decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which held that VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this case, the Board finds that the duty to assist and 
notification requirements of the VCAA have been fully met and 
satisfied.  There is no assertion by the veteran, or 
indication from a review of the record, that there is any 
remaining or additional evidence to be obtained for purposes 
of satisfying the duty to assist.  Further, the requirement 
to provide notice to a claimant of any information or medical 
or lay evidence that is necessary to substantiate a claim has 
been similarly satisfied.  The veteran was provided with a 
summary of the pertinent laws and regulations, and the 
application of those laws to his claim, in the statement of 
the case that was provided to him by RO.  In addition, the 
veteran has undergone two VA examinations for the purpose of 
specifically addressing the issue on appeal.  Moreover, he 
requested and was scheduled for a hearing before the Board 
but failed to appear.  Based on the above, the Board finds 
that the veteran was made fully aware of what was required to 
substantiate his claim, but no additional evidence was 
thereafter submitted.


ORDER

The claim of entitlement to a special monthly pension by 
reason of the need for regular aid and attendance of another 
person and/or by reason of being housebound due to 
disabilities is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeal

 

